Citation Nr: 1143422	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-13 064	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran (the appellant in this case) had active service from June 2003 to June 2007.

This appeal to the Board of Veterans Appeals (Board) arises from an August 2009 rating action that denied service connection for sleep apnea.

In his March 2010 Substantive Appeal, the Veteran requested a Board hearing at the RO (Travel Board hearing).  In August 2011, the RO notified the Veteran of a Travel Board hearing that had been scheduled for him for a date in September 2011.  Subsequently in August 2011, the RO received a statement from the Veteran wherein he withdrew the Board hearing request.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not experience chronic symptoms of sleep apnea during service. 

3.  The Veteran did not experience continuous symptoms of sleep apnea after service.

4.  The current sleep apnea is not related to service or any findings therein, including dyspnea, insomnia, and snoring during service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  A May 2009 pre-rating RO notice informed the Veteran and his representative of VA's responsibilities to notify and assist him in his service connection claim, and of what was needed to establish entitlement thereto.  That letter also provided examples of the types of medical and lay evidence that he may submit (or ask VA to obtain) that are relevant to establishing entitlement - e.g., Social Security Administration determinations, competent lay statements describing symptoms, medical records, employer statements, and other evidence.  Thereafter, he was afforded opportunities to respond.  Thus, the Board finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2009 RO letter provided notice that VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2009 RO letter satisfies the VCAA statutory and regulatory notice requirements. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in the May 2009 letter, thus meeting the notice requirements of Dingess/Hartman.    
 
Additionally, the Board finds that all necessary development and assistance on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist in obtaining all evidence necessary to substantiate his claim.  VA and private medical records have been associated with the claims folder and considered in adjudicating this claim.  The Veteran was afforded a comprehensive VA examination in July 2009.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matter on appeal.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).


The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from sleep apnea that he believes had its onset in service.  He asserts that he had problems sleeping, dyspnea, and snoring in service.
 
After a review of the evidence, the Board finds that, although dyspnea, insomnia, and snoring were noted during service, the weight of the evidence demonstrates that no chronic symptoms of sleep apnea were present during service.  The service treatment records and lay reports of symptoms, notably, do not include cessation of breathing during sleep during the Veteran's service or daytime sleepiness.  A review of the service treatment (medical) records discloses that the symptoms the Veteran complained of or was treated for in service were all related to specific diagnosed disorders that did not include sleep apnea.  During service, the Veteran complained of breathing problems at rest and shortness of breath in May 2003.  After examination, the assessments were bronchitis, pharyngitis, and rhinitis.  He again complained of breathing problems during service in December 2003, and the assessments after examination included sinusitis.  In August 2004, the Veteran complained of difficulty breathing and chest tightness.  After examination, the assessment was dyspnea with mild chest tightness and wheeze consistent with mild asthma, and no associated symptoms of shortness of breath or dyspnea on exertion.  On November 2006 health assessment, the Veteran gave a history of difficulty breathing; he denied still feeling tired after sleeping.  In December 2006, the Veteran complained of nightmares and not sleeping well, and his wife noticed that his snoring had been louder than usual.  After examination, the assessments were nightmare disorder and insomnia.  On March 2007 separation examination, the Veteran gave a history of asthma or breathing problems, shortness of breath, and wheezing.  He denied frequent trouble sleeping.  Examination showed no findings of any sleep disorder including sleep apnea.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of sleep apnea after service.  Post service, the Veteran complained of loud snoring and allergic attacks on July 2007 VA general medical examination.  He denied interference with breathing through the nose, and dyspnea at rest or exertion.  On psychiatric examination, the complained of nightmares, difficulty falling asleep, and interrupted sleep.  The physician opined that the Veteran's sleep disturbance and nightmares were secondary to his anxiety disorder, which was secondary to his military experiences.

Moreover, the Board finds that the Veteran's statements regarding the claimed onset of his sleep apnea are not credible due to inconsistency.  Although the Veteran has claimed that his sleep apnea had its onset in service, this claim is contradicted by his in-service November 2006 denial that he still felt tired after sleeping, and March 2007 denial of frequent trouble sleeping.  The Veteran made no claim for service connection for sleep apnea in his original June 2007 claim for VA disability compensation, and his original April 2009 claim for service connection for sleep apnea contained no link to any inservice symptoms.  As noted above, when a sleep study first established the diagnosis of sleep apnea in March 2009, over 1.5 years post service, there was no history or other nexus relating it to military service or any findings therein, including dyspnea, insomnia, and snoring.

With regard to the assertions of the Veteran and his wife, such do not provide any factual basis for a finding of nexus to service, either competent opinion evidence or as a credible factual basis for finding of continuity of symptomatology since service separation.  The Board notes that the Veteran and his wife are competent to offer evidence as to facts within their personal knowledge, such as the symptoms the Veteran experienced at any time, and her observations of those symptoms.  The Board has weighed and considered the Veteran's and his wife's report of symptoms in service and after service, but finds that the symptoms they reported do not establish either chronic symptoms of sleep apnea in service upon which a diagnosis of sleep apnea could be made, or that any in-service examiner told them of a diagnosis of sleep apnea during service, or that the symptoms they described constituted continuous post-service symptoms of sleep apnea.  For example, in March 2010, the Veteran's wife stated that the Veteran's snoring became very loud after November 2006, and that he awoke from sleep choking.

The Board further finds that the competent and persuasive evidence establishes no nexus between the post-service sleep apnea and the veteran's military service or any incident thereof.  The weight of the evidence demonstrates that the Veteran's sleep apnea had its onset post service, and is unrelated to any findings therein, including dyspnea, insomnia, and snoring.  When a sleep study first established the diagnosis of sleep apnea in March 2009, over one and a half years post service, there was no history or nexus relating it to military service or any findings therein, including dyspnea, insomnia, and snoring.  

After a March 2009 nocturnal polysomnogram study, which was conducted one year and nine months after service separation, J. G., M.D., diagnosed obstructive sleep apnea.  There was no history or medical opinion linking the diagnosed obstructive sleep apnea to military service or any findings therein, including the reported in-service symptoms of dyspnea, insomnia, and snoring.

On July 2009 VA examination, the physician reviewed the claims folder and medical records, and noted a history of insomnia in military service, the Veteran's wife's complaint of his snoring in 2004, and a sleep study finding of mild obstructive sleep apnea in March 2009.  After examination, the diagnosis was mild obstructive sleep apnea.  The VA examiner in July 2009 opined that it was not at least as likely as not that the diagnosed obstructive sleep apnea first manifested in military service, as evidenced by the treatment of dyspnea and insomnia seen in the service treatment records.  The VA examiner assessed that symptoms of dyspnea and insomnia during service were not symptoms of sleep apnea.  The VA examiner reasoned that, although the Veteran snored loudly in service and his wife complained of his snoring, loud snoring was a common symptom but was not diagnostic of sleep apnea.          

The sole competent medical opinion of record on July 2009 VA examination was that the Veteran's sleep apnea was not at least as likely as not first manifested in military service.  Although the Veteran was seen for dyspnea, insomnia, and snoring in service, the physician stated that dyspnea and insomnia are not symptoms of sleep apnea, and that snoring is a symptom but not diagnostic of sleep apnea.  The Board accords great probative value to that well-reasoned VA medical opinion, inasmuch as it was based on the physician's thorough review of the veteran's military, medical, and post-service history, and current examination of the Veteran, and the Veteran has submitted no medical opinion to the contrary.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the July 2009 VA examiner's uncontradicted findings, observations, and conclusions to be dispositive of the question of service connection for sleep apnea, and that these persuasive, expert medical observations and well-reasoned opinion militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
  
The Veteran's and his wife's report of symptoms does not constitute the basis for a diagnosis of sleep apnea in service, or for a nexus opinion, or even for a factual finding of chronic  or continuous symptoms of sleep apnea.  As indicated above, the specific in-service symptoms have been related by competent medical evidence to specific disorders during service that did not include sleep apnea, and the reported post-service symptoms have been determined by competent medical opinion evidence not to be symptoms of the sleep apnea, which was first symptomatically shown and diagnosed over one and a half years after service separation.  The sole competent medical opinion of record on July 2009 VA examination was that the Veteran's sleep apnea was not at least as likely as not first manifested in military service, that dyspnea and insomnia are not symptoms of sleep apnea, and that snoring is a symptom but not diagnostic of sleep apnea.  

Given the abovementioned persuasive July 2009 VA medical opinion evidence against service connection for sleep apnea, and the Veteran's inconsistent history with respect to the claimed onset of symptoms thereof, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that his currently-diagnosed sleep apnea had its onset in or is otherwise related to his military service.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claim for service connection for sleep apnea must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


